DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12, 14-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, Issa et al. disclose: a radiation sensible layer formed of silicon carbide (pg.2107 col.1 L1-3, fig.4 n+ 4H-SiC substrate) and configured to generate an electron hole pair due to radiation entering it; a first semiconductor region (fig.4 n type epitaxial layer) in contact with a first principal surface of the radiation sensible layer and exhibiting a first impurity concentration at least in the region in contact with the radiation sensible layer; a second semiconductor region (fig.4 SiC p+) in contact with a second principal surface on an opposite side of the first principal surface and exhibiting a second impurity concentration at least in the region in contact with the radiation sensible layer; a first electrode (fig.4 Ni/Ti/Al/Ni) connected to the first semiconductor region; and a second electrode (fig.4 Ti/Ni) connected to the second semiconductor region, wherein an impurity concentration in the radiation sensible layer adjacent to the first semiconductor region, with the first principal surface serving as a border, is discontinuous with the first impurity concentration, an impurity concentration in the radiation sensible layer adjacent to the second semiconductor region, with the second principal surface serving as a border, is discontinuous with the second impurity concentration,  the first electrode covers the first semiconductor region, the second electrode covers  the second semiconductor region. Parker et al. disclose: the first electrode has a higher potential than the second electrode an electric field which is applied to an interior of the radiation sensible layer to expand a depletion layer (col.20 L13-20) throughout said radiation sensible layer to produce a pulse-like detection current (col.14 L34-35 teaches the pulse is induced by moving charges). Kim et al. disclose: the first electrode is an opaque electrode (pg.1345 col.1 last 6 lines), the first and second electrodes are each formed from a metal which allows radioactive radiation to enter the radiation sensible layer while suppressing intrusion of stray light Into an interior of the radiation detector, so as to suppress noise at a time of detection of said radioactive radiation (this is a functional language and since the reference teaches an Au electrode which is the same that described in the written description, therefore, the electrode inherently function similarly). The prior arts of reference fail to teach, disclose, suggest or make obvious: the first opaque electrode that covers the first semiconductor region and the second electrode that covers the second semiconductor region.
Regarding independent claim 14, the claim contains the same substantive limitations as claim 1, the claim is therefore allowed on the same basis.
Claims 2-12, 15-16 are allowed on the same basis as independent claims 1 & 14 for dependency reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371.  The examiner can normally be reached Mon-Fri between 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        


                                                                                                                                                                                                                                                                                                                                                                                                                /MAMADOU FAYE/
Examiner, Art Unit 2884